DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (US 5163692) in view of Riesing (US 2804325).
 	Regarding claims 1, 15 and 17, Schofield et al. discloses a system Fig. 9 for linear motion (and method for installing), comprising: a housing having a bore 70 with an axis and a blind recess 68 located in the bore; a shaft 72 located in the bore for axial motion relative thereto; a seal assembly 11 comprising a plastic polymer material located in the blind recess of the bore adapted to provide a dynamic seal between the housing and the shaft, the seal assembly comprising a seal ring 12 comprising a second material 16.  However, Schofield et al. fails to explicitly disclose wherein the seal ring comprising at least one groove extending radially along a first surface of the ring.  Riesing shows this to be well known in the art.  Riesing discloses the use of grooves 54 Fig. 3 in a seal surface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the seal surface of Schofield et al. with at least one groove as taught by Riesing in order to improve the sealing effect thereof.  (Col. 2, Ln. 46-48 of Riesing).  
 	Schofield et al. further fails to explicitly disclose wherein  the ratio of a radial height of the seal assembly to an inner diameter of the seal assembly is less than 1:20.  Nevertheless, it In re Aller, 105 USPQ 233.
 	Regarding claim 2, Schofield et al. as modified discloses wherein the seal assembly includes: a seal body 11 comprising a first material; and a spring 14 disposed adjacent to the seal body. 	Regarding claim 3, Schofield et al. as modified discloses wherein the axial height of the seal body 11 is equal to the total axial height of the seal assembly Fig. 9.
 	Regarding claim 4, Schofield et al. as modified discloses wherein the seal assembly further includes a seal ring 74 comprising a second material, wherein each of the first and second materials comprises a plastic polymer material having a Young's modulus of at least 150 MPa or the first and second materials are the same. 	Regarding claim 5, Schofield et al. as modified discloses wherein the first material comprises a nylon, a fluoroplastic, a polybenzimidazole (PBI), a polyether ether ketone (PEEK), a polyaryletherketone (PAEK), a polyimide (PI), or any combination thereof (Col. 5, Ln. 41-52).
 	Regarding claim 6, Schofield et al. as modified discloses wherein the first material comprises a fluoroplastic including a polytetrafuoroethylene (PTFE), a perfluoroalkoxy (PFA), a fluorinated ethylene propylene (FEP), a modified PTFE (TFM), an ethylene tetrafluoroethylene (ETFE), a polychlorotrifluoroethene (PCTFE), or any combination thereof (Col. 5, Ln. 41-52). 	Regarding claim 7, Schofield et al. as modified discloses wherein the first material is capable of having a Young's Modulus in a range of 150 to 1500 MPa. 	Regarding claim 8, Schofield et al. as modified discloses wherein the second material 74 comprises a nylon, a fluoroplastic, a PBI, a PEEK, a PAEK, a PI, or any combination thereof.

 	Regarding claim 10, Schofield et al. as modified discloses wherein the second material 74 has a Young's Modulus in a range of 150 to 1500 MPa. 	Regarding claim 11, Schofield et al. as modified discloses wherein the first material and the second material are capable of being the same.
 	Regarding claim 12, Schofield et al. as modified discloses wherein the Shore D Hardness of the second material 74 is less than the Shore D Hardness of the first material 11. 	Regarding claim 13, Schofield et al. as modified discloses wherein the first material is free of an elastomer, the second material is free of an elastomer, or both the first material and the second material 74 are free of an elastomer. 	Regarding claim 14, Schofield et al. as modified discloses wherein the seal body 11 has a contact surface that faces the seal ring 74.
 	Regarding claim 16, Schofield et al. as modified discloses wherein the seal body 11 or seal ring 74 has a first major surface defining an inner diameter, the first major surface adapted to engage a shaft 72 and perform a sealing function.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new ground(s) of rejection.

 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675